981 F.2d 1261
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William B. WEINBERGER, on behalf of himself and All OthersSimilarly Situated, Plaintiff-Appellant,v.Louis A KWIKER, Defendant-Appellee.
No. 90-56103.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 10, 1992.Decided Dec. 23, 1992.

Before FERGUSON, CANBY and DAVID R. THOMPSON, Circuit Judges.


1
ORDER*


2
Having carefully reviewed the record and considered the arguments made by counsel in their briefs and during oral argument, we affirm the district court's summary judgment in favor of the defendants for the reasons set forth in the district court's Memorandum of Decision and Order filed in the district court on August 17, 1990.   The parties shall bear their own costs on appeal.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3